UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6901


RUSSELL SMITH,

                 Plaintiff - Appellant,

          v.

KRISTEN TYLER, Captain, State official, individually and in
her official capacity as Captain Eastern Correctional
Institution;    LIEUTENANT    CLAYTON,    State    official,
individually and in his official capacity as Lieutenant
Eastern Correctional Institution; SERGEANT COLOMA, State
official, individually and in his official capacity as
Sergeant Eastern Correctional Institution; OFFICER STACEY,
State official, individually and in her official capacity as
Correctional   officer   Eastern   Correction   Institution;
KATHLEEN GREEN; PAUL ZIOLKOWSKI; JAMIE BALDERSON; SCOTT S.
OAKLEY; LEONORA C. ADEGBESAN; MICHAEL J. STOUFFER; MICHAEL
MILLER,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-01061-PJM)


Submitted:   November 17, 2011             Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Russell Smith, Appellant Pro Se.   Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Russell     Smith    appeals      the   district     court’s    orders

denying   relief   on    his    42   U.S.C.    § 1983   (2006)    complaint     and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend that

judgment.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       See Smith v. Tyler, No. 8:09-cv-01061-PJM (D.

Md. Feb. 15 & May 16, 2011).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                        3